FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                 February 16, 2010
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 JERRY L. MASKE,

              Petitioner-Appellant,                       No. 09-1536
 v.                                                      (D. of Colo.)
 ROBERT MURPHY,                                  (D.C. No. 09-cv-2752-ZLW)

              Respondent-Appellee.


           ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges. **


      Jerry L. Maske is a frequent filer in federal court and is subject to filing

restrictions. In this case, he filed a 28 U.S.C. § 2254 habeas corpus petition in

district court challenging his conviction for violating probation. Based on

Maske’s failure to abide by the filing requirements to which he was subject, the

district court dismissed the case without prejudice.




      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Maske requests a certificate of appealability (COA) from this court so he

may pursue an appeal. See 28 U.S.C. § 2253(c)(1)(A) (requiring a COA to appeal

a denial of a habeas application). Maske appears to argue the following: (1) the

evidence supporting his conviction was fabricated; (2) his sentence was

unreasonable; (3) he was a victim of false arrest and unreasonable searches and

seizures; (4) the government deprived him of constitutionally protected rights;

and (5) his due process rights were violated. He fails to address the district

court’s dismissal on procedural grounds.

      We DENY the application for a COA.

      I.

      Maske’s application does not meet the standard necessary to qualify for a

COA. We issue a COA “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this

substantial showing, Maske must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotations omitted). In instances where the district court has

rejected the constitutional claims on the merits, the “petitioner must demonstrate

that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Id.

                                         -2-
      As an initial matter, Maske’s unsupported and conclusory statements about

the merits meet none of these criteria. More fundamentally, however, when the

district court dismisses the petition on procedural grounds, the applicant must not

only make a substantial showing of the denial of a constitutional right; he must

also demonstrate the district court’s “dismissal on procedural grounds was

debatable or incorrect.” Id. at 485. “Where a plain procedural bar is present and

the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or

that the petitioner should be allowed to proceed further.” Id. at 484.

      Maske fails to make a substantial showing of the denial of a constitutional

right, and he does not even address the procedural grounds on which the district

court dismissed his case, which were that Maske failed to comply with the filing

requirements the district court had placed upon him. “The right of access to the

courts is neither absolute nor unconditional, and there is no constitutional right of

access to the courts to prosecute an action that is frivolous or malicious.”

Winslow v. Hunter (In re Winslow), 17 F.3d 314, 315 (10th Cir. 1994) (en banc)

(internal quotations omitted). Thus, when a litigant repeatedly abuses the judicial

process, the district court possesses the inherent power to impose filing

restrictions necessary to aid its jurisdiction, as it did in this case. Id. “This court

approves restrictions placed on litigants with a documented lengthy history of

vexatious, abusive actions, so long as the court publishes guidelines about what

                                           -3-
the plaintiff must do to obtain court permission to file an action, and the plaintiff

is given notice and an opportunity to respond to the restrictive order.” Werner v.

Utah, 32 F.3d 1446, 1448 (10th Cir. 1994). The district court imposed proper

restrictions on Maske. R., Vol. 1, Doc. 2 at 5. He did not attempt to comply with

them, nor did he offer any explanation as to why he failed to comply.

      In short, no reasonable jurist could debate whether Maske’s application

under § 2254 should have been resolved differently.

II.

      Because Maske does not meet the standards of 28 U.S.C. § 2253(c), we

DENY his application for a COA. We consider his application for a COA

frivolous, and therefore DENY his request to proceed in forma pauperis.

      Additionally, we sua sponte impose restrictions on future filings in this

court by Maske “commensurate with our inherent power to enter orders

‘necessary or appropriate’ in aid of our jurisdiction” under 28 U.S.C. § 1651.

Winslow, 17 F.3d at 315. From mid-2009 to date, Maske has filed 59 petitions

with the district court, he has filed eight appeals with this court, and we have

found each of them to be without merit and legally frivolous.

      Accordingly, we hereby ENJOIN Maske from proceeding as an appellant

unless either (1) he is represented by a licensed attorney admitted to practice in

this court, or (2) he first obtains permission to proceed pro se.

      To proceed pro se, Maske must take the following steps:

                                          -4-
      1.     File a petition with the clerk of this court requesting leave to file a

             pro se action, which includes a list of all actions currently pending or

             filed previously with this court, including the name, number, and

             citation, if applicable, of each case, and the current status or

             disposition of the appeal; and

      2.     File with the clerk a notarized affidavit, in proper legal form, which

             recites the issues he seeks to present, including a short discussion of

             the legal basis asserted for modifying the district court’s decision,

             and describing with particularity the order being challenged. The

             affidavit also must certify, to the best of Maske’s knowledge, that the

             legal arguments being raised are not frivolous or made in bad faith,

             that they are warranted by existing law or a good faith argument for

             the extension, modification, or reversal of existing law, that the

             appeal is not interposed for any improper purpose such as delay or to

             needlessly increase the cost of litigation, and that he will comply

             with all appellate and local rules of this court.

      These documents shall be submitted to the clerk of the court, who shall

forward them to the Chief Judge or his or her designee for review to determine

whether to permit an appeal. Without that approval, the matter will be dismissed.

If the Chief Judge or his or her designee approves the filing, an order shall be




                                          -5-
entered indicating that the appeal shall proceed in accordance with the Federal

Rules of Appellate Procedure and the Tenth Circuit Rules.

       Maske shall have fifteen days from the date of this order to file written

objections, limited to fifteen pages, to these proposed sanctions. If he does not

file objections, the sanctions shall take effect twenty days from the date of this

order. The filing restrictions shall apply to any matter filed after that time. If

petitioner does file timely objections, these sanctions shall not take effect until

after this court has ruled.

      We caution Maske to consider the filing restrictions placed upon him by

both this court and the district court.

                                  ENTERED FOR THE COURT

                                  Timothy M. Tymkovich
                                  Circuit Judge




                                          -6-